Citation Nr: 0331493	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-00 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
small bowel resection.  

2.  Entitlement to an effective date earlier than December 
13, 1996, for the grant of benefits under 38 U.S.C. § 1151 
for residuals of a small bowel resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to November 1945.  This appeal arises from a 
November 1999 rating decision of the Department of Veterans 
Affairs (VA), St. Louis, Missouri, regional office (RO), 
which implemented the Board's grant of compensation under 
38 U.S.C. § 1151 for residuals of a small bowel resection, 
assigning a noncompensable rating effective 
December 13, 1996.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  In this case, 
it does not appear the veteran was ever sent VCAA notice that 
would be adequate under the Quartuccio guidelines concerning 
his claim for an earlier effective date for residuals of a 
small bowel resection.  

Furthermore, on VA examination in September 1999, it was 
noted that there were no complaints of diarrhea and that the 
veteran reported only having episodic constipation.  In a 
March 2003 statement, the veteran asserted that he now has 
daily problems with constipation, has problems with diarrhea, 
and is unable to gain or maintain his weight.  The veteran 
was last examined by VA for residuals of a small bowel 
resection in September 1999.  In light of the contentions of 
increased disability and the passage of time since the last 
VA examination, another VA examination is indicated.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to cure procedural 
defects, the RO must take this opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in PVA, 
the guidelines of the Court in Quartuccio 
v. Principi, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the veteran is advised of 
what he needs to establish his claims for 
a compensable rating for residuals of a 
small bowel resection, and for an earlier 
effective date for the grant of benefits 
under § 1151.  Specifically, he should be 
advised what the evidence of record 
shows, the controlling law and 
regulations, what type of additional 
evidence or supporting arguments, if any, 
could be submitted which could prove his 
claims, and of his and VA's respective 
responsibilities in claims development.  

2.  The RO should obtain copies of 
reports which are not already of record 
of all treatment the veteran has received 
since September 1999, for his residuals 
of a small bowel resection.  

3.  The RO should then arrange for the 
veteran to be afforded an appropriate VA 
examination to determine the current 
severity of his residuals of a small 
bowel resection.  The claims folder must 
be available to the examiner for review 
in connection with the examination.  The 
examination should include all indicated 
tests and studies.  The examiner should 
describe all of the symptoms of the 
disability (and associated impairments) 
in detail.  

4.  When the development requested above 
is completed, the RO should readjudicate 
the issues on appeal.  As the veteran 
claims an earlier effective date based on 
an allegation of error in a 1948 rating 
decision, the RO should address that 
allegation in their determination and 
provide the veteran adequate notice of 
applicable law and regulations.  As the 
claim for increase is an appeal from the 
initial rating assigned, the possibility 
of staged ratings should be considered.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If either claim remains denied, 
the veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 



requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




